Citation Nr: 0521652	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  01-05 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher rating for service-connected 
pseudoaphakia of the left eye due to cataract extraction with 
iritis and cataract of the right eye, currently evaluated as 
one disability and 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from July 1983 to August 1991. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of October 2003.  This matter was 
originally on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for iritis of the right eye as secondary to service-connected 
sarcoidosis with pulmonary interstitial disease, and assigned 
a noncompensable evaluation.  In a May 2005 rating decision, 
the Appeals Management Center (AMC) determined that service-
connected pseudoaphakia of the left eye due to cataract 
should be rated with the iritis, so the AMC combined the 
right eye and left eye disabilities.  Hence, the issue before 
the Board has been broadened to include consideration of 
whether the veteran is entitled to an increased rating for 
the service-connected left eye disability in addition to the 
right eye disability.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that the veteran 
suffers from chronic active iritis of the right eye, but his 
corrected distance visual acuity is better than 20/50 in each 
eye, and there is no clinical evidence of visual field 
impairment in the right eye as well as no medical notations 
of rest-requirements or episodic incapacity due to the right 
eye disability.  

3.  The medical evidence of record shows that the veteran 
suffers from pseudoaphakia of the left eye, but a best 
corrected distance visual acuity of 20/20 in the right eye 
coupled with a minimum value of 20/70 for the left eye is not 
compensable under the applicable diagnostic code, and 
diagnostic codes that evaluate impairment of field vision do 
not assign evaluations in excess of the currently assigned 
disability rating.


CONCLUSION OF LAW

The schedular criteria for a higher rating in excess of 40 
percent for service-connected pseudoaphakia of the left eye 
due to cataract extraction with iritis and cataract of the 
right eye have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.27, 4.84a, Diagnostic Codes 6003, 6029 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board Remand of October 2003 and Veterans Claims Assistance 
Act of 2000

On Remand from the Board, in correspondence dated in May 
2004, the AMC advised the veteran of VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA), and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence necessary to 
substantiate his claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002) 
(redefining the obligations of VA with respect to the duty to 
assist and including an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits); 38 C.F.R. § 3.159 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The May 2004 VCAA 
notice advised the veteran of what the evidence must show to 
establish entitlement to an increased evaluation for his 
service-connected disability.  The notice further advised 
that while the AMC provided 60 days within which the veteran 
should provide the requested information, a full year was 
allowed to respond to the VCAA notice.   

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable AOJ decision on the claim.  In the 
instant appeal, the Board notes that the initial unfavorable 
rating decision was rendered prior to the enactment of the 
VCAA; therefore, it was impossible for VA to provide notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the initial AOJ decision.  Nevertheless, the 
case was reconsidered again in February 2005 and May 2005, 
and the Supplemental Statements of the Case (SSOC) were 
provided to the veteran.  Also, the Board notes that the 
notice was provided by the AMC prior to the most recent 
transfer and certification of the veteran's case to the 
Board.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Indeed, in correspondence received 
by the AMC in June 2005, the veteran indicated that he had no 
more information to submit. 

The Board acknowledges that the May 2004 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The AMC asked the veteran for all the information and 
evidence necessary to substantiate his claim-that is, 
evidence of the type that should be considered by VA in 
assessing his claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id. 

Lastly, pursuant to the Board's Remand, the AMC afforded the 
veteran a VA examination in May 2004.  Based on the 
foregoing, the Board finds that the AMC complied with the 
Board's October 2003 Remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  
 
The Board also finds that VA's enhanced duty to notify under 
the VCAA has been met.  In addition to the May 2004 VCAA 
notice described above, the Board notes that copies of the 
July 2000 rating decision, September 2000 Statement of the 
Case (SOC), April 2002 SSOC, February 2005 SSOC, May 2005 
rating decision, and May 2005 SSOC provided to the veteran, 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach that decision.  The September 2000 SOC, 
February 2005 SSOC, and May 2005 SSOC provided the veteran 
with notice of all the laws and regulations pertinent to his 
claim, including the law and implementing regulations of the 
VCAA.  Therefore, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
and AMC afforded the veteran VA examinations in September 
2000, November 2001, and May 2004.  The RO obtained VA 
treatment records dated from August 2000 to June 2002.  The 
AMC obtained private treatment records identified by the 
veteran from Stokes Regional Eye Center.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.





Procedural History and Evidence

In a July 2000 rating decision, the RO granted service 
connection for iritis of the right eye and assigned a 
noncompensable evaluation under Diagnostic Code 6003 
effective June 7, 2000, the date of receipt of original 
claim.  (At that time, service connection was already in 
effect for aphakia of the left eye with iritis.  A 30 percent 
rating was assigned under Diagnostic Code 6029).  As 
previously noted, the right eye disability and the left eye 
disability were combined in a May 2005 rating decision.  The 
RO continued the 30 percent disability rating for the left 
eye and assigned a 10 percent rating under Diagnostic Code 
6003 effective from June 7, 2000 for the right eye 
disability, for a total combined evaluation of 40 percent 
under Diagnostic Codes 6029-6076 effective from June 7, 2000.   

Records from South Carolina Vocational Rehabilitation dated 
from October 1996 to January 1999 note a history of iritis in 
connection with sarcoidosis.  The records also show that the 
veteran complained of "visual disturbance" especially when 
he ran out of eye drops.

The April 1997 VA eye examination report shows that the 
veteran's visual acuity was 20/20 at a distance and J1+ at 
near in his right eye.  His pupils were 5 millimeters and 
reacting to 2 millimeters.  No afferent pupillary defect was 
appreciated.  The external examination was normal.  
Extraocular motilities were full.  Confrontation visual 
fields were full.  The slit lamp examination revealed a deep 
and quiet anterior chamber.  The lens and vitreous were 
clear.  The posterior pole demonstrated a cupped disc ratio 
of approximately 0.5; otherwise, no venous sheathing or 
vascular sheathing was appreciated.  The intraocular pressure 
was 10 mmHG.  No disability of the right eye was diagnosed.

Records from Dr. H.S. dated in 1998 show that August 1998, 
September 1998, and October 1998 eye examinations revealed a 
visual acuity of 20/20 in the right eye without correction.

Records from Stokes Regional Eye Clinic dated from 1998 to 
2000 include the eye examinations noted above from Dr. H.S. 
as well as a May 2000 eye examination that revealed visual 
acuity of 20/30 in the right eye and left eye without 
correction.

The September 2000 VA examination report shows that the 
veteran reported a history of chronic iritis and that he was 
currently on prednisone.  He indicated that he had cataract 
surgery performed on his left eye.  The eye examination 
revealed that best distance and near corrected visual acuity 
in both eyes was 20/20.  The papillary examination showed 
pupils that were 4 millimeters in size reactive to 2 
millimeters in bright light, without evidence of an afferent 
pupillary defect in both eyes.  The intraocular pressures 
measured 15 in the right and 15 in the left.  The external 
examination was within normal limits in both eyes.  The 
extraocular motility examination was full in both eyes.  
Confrontational field testing appeared full in both eyes.  
The anterior segment examination showed 2+ nuclear sclerosis 
of the right lens and intraocular lens implant in the left 
eye.  There was no evidence of any iris nodules.  The rest of 
the anterior segment examination was within normal limits.  
The dilated funduscopic examination revealed a clear vitreous 
in both eyes with a cup-to-disk ratio of 0.5 in the right and 
0.75 in the left, with normal macula, vessels, and periphery 
in both eyes.  The examiner noted assessments of glaucoma 
suspect secondary to cup-to-disk asymmetry, pseudophakic of 
the left eye, and cataract of the right eye. 

The November 2001 VA examination report shows that the 
veteran reported that he had flare-ups of his iritis "maybe 
one to two times a month."  Visual acuity uncorrected at 
distance was 20/20 and 20/25 in the right and left eye 
respectively.  Visual acuity uncorrected at near was 20/80 
and 20/60 in the right and left eye respectively.  Visual 
acuity best corrected was 20/20 and 20/25.  Refractive 
findings were "plano" in both eyes.  Confrontation of 
visual field was within normal limits in the right eye but 
abnormal in the left eye.  Ocular motility was within normal 
limits.  The external examination was within normal limits.  
Pupils were 3 millimeters in size and no afferent pupillary 
defect was noted in either eye.  Intraocular pressures by 
applanation measured 10 and 12 in the right and left eye 
respectively.  The anterior segment examination revealed a 
posterior chamber intraocular lens in the left eye and trace 
cortical changes in the lens of the right eye.  The posterior 
segment examination revealed disks that were flat with sharp 
margins.  The cup/disk ratio was 0.3 and 0.5 in the right and 
left eye respectively.  The macula, vessels, and periphery 
were unremarkable.  The examiner diagnosed pseudophakia of 
the left eye and borderline presbyopia.  

A January 2002 VA visual field test of the left eye revealed 
good fixation and consistent response according to the 
diagram.

The May 2004 VA examination report shows that the examiner 
reviewed the claims file.  The examiner noted that Dr. H.S.'s 
notes indicated that the veteran underwent cataract 
extraction in August 1998.  The examiner indicated that the 
January 2002 VA visual field test showed a 25-degree field in 
the left eye.  The veteran reported that he did well 
postoperatively from cataract extraction of the left eye with 
the exception of high intraocular pressure controlled with 
topical medications.  He related that he occasionally 
experienced "flare ups" in his left eye that consisted of 
burning in the eye, redness, and some moderate discomfort.  
When this occurred, he used Artificial Tears every 15 or 20 
minutes for a couple of hours which resolved the pain 
completely.  He reported a history of iritis.  He denied 
decreased, blurred, distorted, or double vision.  He 
indicated that he did have a visual field loss in his left 
eye.  He denied a history of eye injury, watering eyes, or 
eyes swelling.   

The physical examination revealed an uncorrected distance 
visual acuity of 20/20 in the right eye and 20/25 in the left 
eye.  Uncorrected near visual acuity was 20/25 in the right 
eye and 20/70 in the left eye.  Best corrected near visual 
acuity in the right eye, with the addition of a +1.75 lens, 
was 20/20.  Best corrected distance visual acuity in the left 
eye was 20/20, and best corrected near visual acuity in the 
left eye was 20/30, with the addition of a +2.5 lens.  
Manifest refraction was emmetropic in the right eye; in the 
left eye, it was -1, +0.75, axis 175.  Visual field 
examination was full to confrontation in the right eye.  
There was a nasal defect precipitated on a confrontational 
visual field examination in the left eye.  Extraocular 
motilities were full in both eyes.  The external examination 
revealed a slight upper lid ptosis, left greater than right.  
Pupils were 4 to 3 millimeters, briskly responsive, with no 
afferent pupillary defect in both eyes.  Intraocular pressure 
by applanation was measured at 11 in both eyes.  The anterior 
segment examination revealed white and quiet conjunctivae in 
the right eye.  The left eye had trace injection.  The 
corneas were both clear with no endothelial keratic 
precipitates or endothelial pigment.  Anterior chambers were 
deep and quiet with absence of any cell or flare.  The iris 
was round and regular with posterior synehiae, and no iris 
nodules were present in either eye.  Examination of the lens 
revealed a 1+ nuclear sclerotic cataract with trace posterior 
cortical changes in the right eye.  In the left eye, there 
was a posterior chamber intraocular lens placed in the 
sulcus.  The posterior segment examination revealed a cup-to-
disk ratio of 0.4 on the right and 0.45 on the left.  There 
was mild tortuosity of the vascularity in both eyes.  The 
macula and periphery were flat and intact in both eyes.  The 
examiner diagnosed the following:  pseudophakia of the left 
eye; secondary open-angle glaucoma of the left eye likely 
related to pseudophakia; no active iritis at present and 
little evidence of past inflammation; refractive error 
emmetropia in the right eye; and myopia with astigmatism and 
presbyopia in the left eye.   

A record from Stokes Regional Eye Center shows that the 
veteran had active iritis in April and May 2005.  The veteran 
complained of pain.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected left eye disability.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Individual disabilities are assigned separate diagnostic 
codes.   Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2004).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).

The veteran's service-connected right eye disability has been 
evaluated under Diagnostic Code 6003.  Iritis in a chronic 
form is to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
38 C.F.R. § 4.84a, Diagnostic Codes 6003 (2004).  The minimum 
rating during active pathology is 10 percent.  Id.  In the 
instant case, the currently assigned 10 percent rating 
reflects evidence of chronic active iritis.  The Board must 
now consider other potentially applicable diagnostic codes 
for purposes of determining whether an additional disability 
rating, to be combined with the 10 percent rating, is 
warranted. 

The Rating Schedule provides that where vision in one eye is 
20/40 (6/12) or better and 20/40 in the other eye (6/12), or 
better, a noncompensable evaluation is warranted.  Where 
vision in one eye is 20/50 (6/15) and vision in the other eye 
is 20/40 (6/12) or 20/50 (6/15), a 10 percent evaluation is 
warranted.  38 C.F.R.          § 4.84a, Diagnostic Codes 
6078, 6079 (2004).  For a rating for visual impairment, the 
best distant vision obtainable after the best correction by 
glasses will be the basis of the rating.  38 C.F.R. § 4.75 
(2004).

In the instant case, private treatment records and the April 
1997, September 2000, November 2001, and May 2004 VA eye 
examination reports show that the veteran has an overall best 
corrected distant visual acuity of 20/30 or better in both 
eyes. 
The evidence establishes that the veteran's visual acuity is 
not impaired for compensation purposes, since his corrected 
distance vision is better than 20/50 in each eye.  Since the 
veteran's corrected distance vision does not meet or 
approximate the criteria for a compensable evaluation, the 
evidence precludes a compensable evaluation under any 
diagnostic code based on visual acuity.  

In regard to impairment of visual field, the evidence shows 
that the confrontation of visual field is full or within 
normal limits in the veteran's right eye, so as to preclude a 
compensable evaluation under Diagnostic Code 6080 for loss of 
visual field or concentric contraction of the visual field.  
38 C.F.R. § 4.84a, Diagnostic Code 6080 (2004).  

The medical evidence of record also contains no notations of 
rest-requirements or episodic incapacity due to iritis of the 
right eye.  The veteran does complain of intermittent pain in 
his eye, but intermittent eye pain alone would not entitle 
the veteran to a compensable rating.  Thus, the preponderance 
of the evidence is against a finding that the veteran is 
entitled to a rating in excess of 10 percent under Diagnostic 
Code 6003, where the symptomatology associated with the 
veteran's right eye disability does not more nearly 
approximate the criteria associated with compensable 
evaluations under Diagnostic Codes 6078, 6079, 6080.

Accordingly, the veteran is only entitled to the currently 
assigned 10 percent rating for the right eye disability.  
Additionally, the veteran's right eye disability has not been 
shown to be manifested by greater than the criteria 
associated with a 10 percent rating during any portion of the 
appeal period; therefore, a staged rating is not in order and 
a 10 percent rating is appropriate for the entire period of 
the veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

As for that portion of the service-connected bilateral eye 
disorder pertaining to the left eye, the Board notes that 
this disability has been evaluated under Diagnostic Code 6029 
(aphakia, bilateral or unilateral).  The Board notes that a 
30 percent rating is the minimum rating assigned to either 
unilateral or bilateral aphakia, and is not to be combined 
with any other rating for impaired vision.  38 C.F.R. § 
4.84a, Note I, Diagnostic Code 6029 (2004) (emphasis added).  
When only one eye is aphakic, the eye having poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  Id.  When both eyes are aphakic, both 
will be rated on corrected vision.  Id.  The corrected vision 
of one or both aphakic eyes will be taken one step worse than 
the ascertained value, however, not better than 20/70 (6/21).  
Id.  The combined ratings for disabilities of the same eye 
should not exceed the amount for total loss of vision of that 
eye unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision.  Id.  

The September 2000 VA examination report indicates that 
corrected distance visual acuity was 20/20 in the right eye 
and 20/20 in the left.  No findings as to uncorrected visual 
acuity, however, were provided.  The November 2001 VA 
examination report indicates that corrected visual acuity was 
20/20 in the right eye and 20/25 in the left eye.  
Uncorrected distance visual acuity was 20/20 in the right eye 
and 20/25 in the left eye.  The May 2004 VA examination 
report indicates that corrected distance visual acuity was 
20/20 in the left eye.  Uncorrected distance visual acuity 
was 20/20 in the right eye and 20/25 in the left eye.  
Although corrected vision of the left aphakic eye "one step 
worse than the ascertained value" is 20/40, in accordance 
with Diagnostic Code 6029, the minimum value that must be 
applied is 20/70.  Under the Ratings for Central Visual 
Acuity Impairment, however, the veteran would not be entitled 
to a compensable evaluation for corrected visual acuity of 
20/20 in the right eye coupled with a minimum value of 20/70 
for the left eye.  Thus, the veteran would not be entitled to 
a rating in excess of 30 percent if his disability were rated 
on impairment of visual acuity.

In regard to impairment of visual field, the November 2001 
and May 2004 VA examination reports show that the 
confrontation of visual field is abnormal in the veteran's 
left eye.  Under Diagnostic Code 6080, however, evaluations 
do not exceed 30 percent for impairment of field vision and 
concentric contraction of the visual field when only one eye 
is affected.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2004).  
Thus, the veteran would not be entitled to a rating in excess 
of 30 percent if his disability were rated on impairment of 
field vision.

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 30 percent for the veteran's left eye disability.  
Consequently, the veteran is not entitled to a higher 
combined rating in excess of 40 percent for the right and 
left eye disabilities.  

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected right and left eye 
disabilities cause marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  VA treatment records dated in June 
2001, May 2002, and June 2002 show that the veteran reported 
that he currently worked as a mail clerk for the post 
office-a position reportedly held since 1997.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2004).  In the 
instant case, to the extent that the veteran's service-
connected disability interferes with his employability, the 
currently assigned 30 percent rating adequately contemplates 
such interference, and there is no evidentiary basis in the 
record for a higher rating on an extraschedular basis.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2004) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A higher rating in excess of 40 percent for service-connected 
pseudoaphakia of the left eye due to cataract extraction with 
iritis and cataract of the right eye is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


